44 N.Y.2d 907 (1978)
120 Bay Street Realty Corp., Appellant,
v.
City of New York, Respondent.
Court of Appeals of the State of New York.
Argued May 1, 1978.
Decided June 8, 1978.
Daniel Cohen for appellant.
Allen G. Schwartz, Corporation Counsel (Leonard Olarsch and L. Kevin Sheridan of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*909MEMORANDUM.
The order appealed from should be reversed, with costs, and summary judgment granted in favor of the plaintiff, declaring that defendant occupies the subject premises as a month-to-month tenant rather than as a tenant under a valid and existing lease. We find as a matter of law that the letter of June 2, 1975 was merely an expression of intent to exercise the option to renew the lease at some future time, and was not in and of itself an exercise of that option. Since no further steps were taken by defendant prior to the expiration of the option clause in the lease, the option was never exercised prior to its termination. In view of this conclusion, we do not reach any of the other issues argued by the parties.
Order reversed, with costs, and summary judgment granted in favor of plaintiff in accordance with the memorandum herein.